OPINION — AG — THE APPLICATION OF A $30,000 LOAN ON AN EXISTING LIVESTOCK SALES BARN, PENS AND RELATED FACILITIES PROBABLY DOES NOT COME WITHIN THE DEFINITION INTENDED BY THE LEGISLATURE OF AN "INDUSTRIAL MANUFACTURING ENTERPRISE". IT IS THE FURTHER THE OPINION OF THE AG THAT THE PROJECT FOR $75,000 LOAN ON A NEW PLANT IDENTIFIED AS A "PROCESSOR OF FROZEN FOOD LINES, VEGETABLE, FRUIT, AND MEAT AND STORAGE" COULD COME WITHIN THE DEFINITION OF AN "INDUSTRIAL MANUFACTURING ENTERPRISE" AS DEFINED IN 74 O.S. 1961 851 [74-851] ET SEQ. HOWEVER, THE FINAL DETERMINATION IN REGARD TO ANY APPLICATION FOR A LOAN FROM THE INDUSTRIAL DEVELOPMENT LOAN FUND IS WITHIN THE DISCRETION OF THE OKLAHOMA INDUSTRIAL FINANCE AUTHORITY AND THIS DISCRETION SHOULD BE EXERCISED TO ACCOMPLISH THE PURPOSE SET OUT ABOVE. CITE:  74 O.S. 1961 853 [74-853], 74 O.S. 1961 857 [74-857], 74 O.S. 1961 853 [74-853](D), 74 O.S. 1961 853 [74-853](F), ARTICLE X, SECTION 34A (W. J. MONROE) ** SEE: OPINION NO. 68-234 (1968) ** ** SEE: OPINION NO. 76-351 (1976) **